UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2016 Date of Reporting Period: 09/30/2016 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2016 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 10.61% $ 1,494,000 Eversource Energy 10/03/2016 0.62 % $ 1,494,000 700,000 Novartis Securities Investment Ltd. 10/03/2016 0.43 % 700,000 1,797,000 Southern California Edison Company 10/03/2016 0.51 % 1,797,000 2,001,000 Wal-Mart Stores, Inc. 10/03/2016 0.39 % 2,001,000 1,000,000 John Deere Canada ULC 10/04/2016 0.41 % 999,989 1,050,000 Rockwell Automation, Inc. 10/04/2016 0.53 % 1,049,985 TOTAL COMMPERCIAL PAPER 8,041,974 U.S. GOVERNMENT SECURITIES 94.29% 13,000,000 U.S. Treasury Bill 10/06/2016 0.10 % 12,999,892 55,000,000 U.S. Treasury Bill 10/06/2016 0.02 % 54,999,908 3,500,000 U.S. Treasury Bill 10/06/2016 0.17 % 3,499,951 TOTAL U.S. GOVERNMENT SECURITIES 71,499,751 TOTAL SECURITY HOLDINGS - 104.90% 79,541,725 LIABILITIES, NET OF OTHER ASSETS - (4.90)% (3,714,750 ) - TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $75,826,975 As of September 30, 2016, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - None $ - - Level 2 - Commercial Paper 8,041,974 Corporate Notes U.S. Government Agency Securities - - U.S. Government Securities 71,499,751 Level 3 - None - - Total $79,541,725 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 10/13/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 10/13/2016 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 10/13/2016
